DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
  	Claims 1, 4-11, 14-35 and 37-42 are pending. Claims 11, 14-35, 37, 38 and 42 are withdrawn as drawn to non-elected subject matter. 
	This application is a 371 filing of PCT/US15/55799 filed 10/15/2015 which claims priority to provisional application 62/073,651 filed 10/31/14. 
	The provisional priority document provides support for the amended claims. There is no teaching of SEQ ID ON:5 in this document. Hence, the priority date of the instant application is 10/15/2015. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “endogenous” in claim 1 is a relative term which renders the claim indefinite. The term “endogenous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 is drawn to a T cell that is Fasneg and comprises a nucleic acid encoding a CRISPR/Cas9 system “capable” of knocking out endogenous FAS. The specification details knock out of FAS with CRISPR/CAS and hence the endogenous FAS gene is already knocked out and not capable of being knocked out by the CRISPR/Cas9 recited. Hence it is not clear to which endogenous FAS gene the claims are referencing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welstead et al (20170175128) EFD 4/18/2014. This is a new rejection necessitated by applicants’ amendment. 
Welstead et al teach a T cell comprising an altered FAS gene by CRISPR (see e.g. ¶0012 and 1336). 
The sequence for modifying FAS is SEQ ID NO:5, 
RESULT 11
US-15-303-722-8669
; Sequence 8669, Application US/15303722
; GENERAL INFORMATION
;  APPLICANT: EDITAS MEDICINE, INC.
;  APPLICANT:WELSTEAD, G. Grant
;  APPLICANT:FRIEDLAND, Ari E.
;  APPLICANT:MAEDER, Morgan L.
;  APPLICANT:BUMCROT, David A.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS, COMPOSITIONS AND COMPONENTS FOR
;  TITLE OF INVENTION:CANCER IMMUNOTHERAPY
;  FILE REFERENCE: 2011271-0005
;  CURRENT APPLICATION NUMBER: US/15/303,722
;  CURRENT FILING DATE: 2016-10-12
;  PRIOR APPLICATION NUMBER: US 61/981,636
;  PRIOR FILING DATE: 2014-04-18
;  PRIOR APPLICATION NUMBER: US 62/138,246
;  PRIOR FILING DATE: 2015-03-25
;  NUMBER OF SEQ ID NOS: 51201
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 8669
;  LENGTH: 20
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic oligonucleotide: FAS-5
US-15-303-722-8669

  Query Match             100.0%;  Score 20;  DB 221;  Length 20;
  Best Local Similarity   90.0%;  
  Matches   18;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAGGGTCCAGATGCCCAGCA 20
              |||||:|||||:||||||||
Db          1 GAGGGUCCAGAUGCCCAGCA 20
The sequence is found in the priority document 61/981,636 on page 97.

    PNG
    media_image1.png
    55
    695
    media_image1.png
    Greyscale

The cell furthermore comprises a CAR encoding sequence wherein CAR comprises an antigen binding domain, a transmembrane domain and an intracellular domain of a costimulatory molecule. The ABD can be an scFv which binds an antigen on a tumor cell (see e.g. ¶0006 and 0008). The T cell comprises dual “effector” signaling domains (see e.g. ¶0006) and the cell is part of a composition used to treat cancer and hence inherently will comprise a pharmaceutical carrier (see e.g. ¶0008).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6 and 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kershaw (Nature, 2013, pages 525-541; see entire document) in view of Weiss et al (US 20150353905; see entire document) in view of Welstead et al (20170175128) EFD 4/18/2014. This is a new rejection necessitated by applicants’ amendment. 
Kershaw et al teach use of CAR T cells to be used against disease such as cancer. However, challenges require engineering of the T cells such as removal of FAS, also TNFRSF6 (see e.g. abstract and Page 530, col 2). Kershaw et al teach use of siRNA to inactivate FAS. However, use of CRISPR/Cas9 to inactivate FAS was known in in the art as demonstrated by Weiss et al (see e.g. ¶0164). This sequence is shown by Welstead above. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate inhibition using the approach cited by Weiss et al with the methods as taught by Kershaw et al because Kershaw teaches benefits of downregulating FAS which can be done in a number of means one of which his demonstrated by Weiss et al to use CRISPR and this sequence is known in the art. Such a modification would have resulted in a cell encompassed by the claimed invention wherein such methods of inhibition with CRISPR are known to be specific. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the use of CRISPR would have led to efficient FAS inhibition. The Fasneg cells have improved anti-tumor activity and expanded more quickly and had reduced apoptosis. However, the enhanced survival of the T cells when they are designed to treat cancer will inherently lead to increased anti-tumor activity as the goal is to enhance survival of the tumor treating cells in FAS ligand environments (tumors). As well, Kenshaw teaches improvement of CAR T cells by deleting FAS to improve survival and decrease apoptosis. This therefore is not an unexpected property. The sequence is not disclosed by Weiss et al but this sequence was shown by Welstead as a known target for inactivating Fas by Cas9. 
Kershaw teaches that CAR has an antigen binding domain i.e. scFV that binds to TAA (see e.g. page 526, col 1) and dual signaling domains (see page 535, col 1). The use of the cell is therapeutically and hence it would inherently comprise a pharmaceutical composition. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Welstead et al or Kershaw (Nature, 2013, pages 525-541; see entire document) in view of Weiss et al (US 20150353905; see entire document) and Welstead et al (20170175128) as applied to claims 1, 4-6 and 39-41 above, and further in view of June and Zhao (US 20140219975; see entire document). This is a new rejection necessitated by amendment. 
The Welstead or Kershaw and Weiss references do not teach a second costimulatory nucleic acid coding sequence. It is noted that claims 9 and 10 only stand if CD3 is chosen from amongst the list. Otherwise, the claim simply limits what that choice might be. 
June and Zhao teach CAR T cells that further express chimeric co-stimulatory receptor (CCR) that comprise genes for CD3, CD28 and PD1 for example (see e.g. ¶0067, 0170, 0172). These switch co-stimulatory receptors for enhanced immune responses (see e.g. abstract).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to co-express a second costimulatory molecule as demonstrated by June and Zhao in the cells Welstead and/or of Kershaw in view of Weiss et al. Such a modification would have resulted in a cell comprising CAR, Fas negative and a second costimulatory molecule. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the use of the second costimulatory molecules would have led to a positive signal that induces the typical cascade of intracellular events associated with among other things increase, proliferation, increase activation, increase cellular processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633